On Petition foe Rehearing.
Lairy, J.
The brief of appellee on petition for rehearing evinces a misconception of the opinion of the court. From a careful re-examination of the opinion the court is convinced that the construction placed on it by appellees is unwarranted.
On petition for rehearing appellees assert that the court, in its discussion of implied warranties, confuses implied warranties as to quality with implied warranties as to fitness for a known purpose; and that the rule applicable to the former class is applied in the decision of this case which involves an implied warranty of fitness for a given purpose. The fitness of an article for a given purpose frequently depends upon qualities which render it fit or unfit for such purpose. When a seller undertakes that he will furnish an article suitable for a known purpose under circumstances which give rise to an implied warranty, the warranty implied is that the article shall possess the qualities making it fit or suitable for that purpose.
In the instant case appellees required pipe for the purpose of conducting water from its place of supply to the city of Sullivan, where it was to be distributed and furnished under the provisions of an ordinance contract with that city. This contract required that a specified pressure should be maintained at the fire hydrants and in the mains under conditions specified in the contract. The strength of the pipe to be used and its power to withstand pressure were qualities essentially requisite to its fitness for the purpose. The allegations of the complaint show that the pipe fur*29nished was not suitable for the use intended, for the reason that it did not possess sufficient strength or power of resistance to withstand the pressure which was required to enable appellees to furnish the water to the city under the pressure required by the terms of its ordinance contract, and that in consequence it leaked to such an extent as to make it worthless for the purpose for which it was purchased and used.
By the written contract' appellant agreed' to furnish pipe in accordance with the specifications of the contract, and they undertook by the terms of said written contract that the pipe to be furnished should withstand a factory test of 175 pounds pressure to the square inch, and proposed to furnish bond to run for one year, conditioned that it would replace all defective pipes and repair all visible leaks under the normal working pressure of the line, which was to work against 180 feet maximum head plus friction. It thus appears that there was an express agreement in writing as to the power of resistance to pressure which should be possessed by the pipe to be furnished. This amounts to a written warranty that the pipe should possess the quality of resistance to pressure to the extent • specified. Such a provision in the written contract precludes any legal inference of an implied warranty that it would withstand any other or different pressure than that specified.
Petition denied.